Citation Nr: 0218424	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-19 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1963.    

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

Service connection for a cardiovascular disorder was 
initially denied in April 1987.  The veteran was notified 
of this decision and he did not file a timely appeal.  The 
decision became final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2002).  In February 1997, the 
veteran filed an application to reopen the claim for 
service connection for a cardiovascular disorder.  In a 
February 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a cardiovascular 
disorder.  The veteran filed a timely appeal.  In a 
December 1999 Board decision, the Board reopened the claim 
for service connection for a cardiovascular disorder and 
the claim was remanded to the RO for additional 
development.  Thus, the issue before the Board is 
entitlement to service connection for a cardiovascular 
disorder.  


FINDING OF FACT

The veteran's cardiovascular disorder, to include coronary 
artery disease and hypertension, is not related to service 
and was first manifest several years after service.     


CONCLUSION OF LAW

A cardiovascular disorder, to include coronary artery 
disease and hypertension, was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran has been provided with a 
VA examination to determine the nature and etiology of the 
cardiovascular disorder.  A medical opinion as to whether 
the cardiovascular disorder is medically related to the 
veteran's period of service has been obtained.  Pertinent 
VA treatment records and private medical records 
identified by the veteran were obtained.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
In the April 2002 supplemental statement of the case, the 
RO notified the veteran of the evidence that was 
considered and of the evidence needed to substantiate his 
claim.  In letters dated in March 1997 and April 1997, the 
RO offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not 
been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  
The VA notified the appellant and the appellant's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

In addition, if a veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, and if a cardiovascular disorder became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

The veteran contends that his present cardiovascular 
disorder first manifested in service.  He asserts that the 
systolic heart murmur that was diagnosed in service in 
1963 was an early manifestation of his current heart 
disease.  He also argues that symptoms in service 
including a tingling sensation, swollen fingers, and left-
sided chest pain, were also early manifestations of his 
present heart disorder.  He argues that service connection 
is warranted.  

There is current medical evidence of cardiovascular 
disorder.  However, the medical evidence of record shows 
that this disorder was not incurred in service and is not 
related to service.  

The medical evidence of record shows that in March 2000, 
the veteran underwent coronary bypass surgery and aortic 
valve replacement.  The surgery was done because the 
veteran had coronary artery disease with escalating 
pattern of exertional angina.  At the time of the surgery, 
the veteran had evidence of moderate aortic stenosis.  

Service medical records do not reflect a diagnosis of 
cardiovascular disease.  Chest X-ray examinations 
conducted in November 1947, November 1950, and November 
1952 were normal.  A February 1959 service medical record 
shows that the veteran had complaints of a tingling 
sensation in the whole body.  Review of the systems was 
negative.  A July 1959 service medical record shows that 
the veteran had complaints of swollen fingers.  A March 
1960 service medical record indicates that the veteran had 
complaints of pain in his left chest.  Examination of the 
heart and lungs was normal.  The impression was cardiac 
neurosis.  An August 1960 electrocardiogram was within 
normal limits.  An October 1961 Chest X-ray examination 
was negative.  An April 1963 Chest X-ray examination 
revealed a calcific deposit in the second interspace on 
the right at the periphery; the X-ray examination was 
negative for recent pathology.  An April 1963 
electrocardiogram was normal.  The May 1963 separation 
examination report indicates that a grade 1 soft apical 
systolic murmur, non-transmittal-functional was detected.  
It was noted that it was not considered disabling.  The 
veteran's blood pressure reading was 140/88.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of a cardiovascular disorder soon 
after service separation.  There is no competent evidence 
of a manifestation of a cardiovascular disorder to a 
compensable degree within one year from service separation 
in May 1963.  The veteran has not identified any evidence 
of treatment of a cardiovascular disorder within the 
presumptive period; he has only indicated treatment in the 
1980's and 1990's.  Thus, service connection for a 
cardiovascular disorder on a presumptive basis is not 
warranted.  See 38 C.F.R. § 3.307, 3.309.

The record shows that the January 1987 VA examination 
report reflects a diagnosis of mild systolic hypertension.  
X-ray examination of the chest was normal.  VA treatment 
records dated from 1986 to 1990 do not reflect treatment 
or diagnosis of a cardiovascular disorder.  A VA treatment 
record dated in January 1991 indicates that a stress test 
was ordered to rule out coronary artery disease.  It was 
noted that the veteran had complaints of chest pain.  A 
July 1991 VA treatment record reflects a diagnosis of 
coronary artery disease.  VA treatment records dated from 
1991 to 1997 show treatment of the coronary artery disease 
and hypertension.  Hospital records dated in March 2000 
show that the veteran underwent a coronary artery bypass 
grafting three times and aortic valve replacement.  The 
principal diagnosis was coronary artery disease and the 
associated diagnoses included aortic stenosis and 
hypertension.  The hospital records indicate that the 
veteran had been treated for minimal coronary artery 
disease for nine years and he had done very well until the 
past few months when he began having an escalating pattern 
of exertional angina.  

A March 2002 VA examination report indicates that the 
veteran was examined and the examiner reviewed the claims 
folder.  The examiner noted that he was asked to render a 
medical opinion as to whether there was a relationship 
between the heart murmur detected in 1963 and the 
veteran's current cardiac condition.  The examiner noted 
that at the time of the veteran's discharge from service, 
upon examination in May 1963, a grade 1 soft apical 
systolic murmur was noted.  The examiner also noted that 
in March 2000, the veteran underwent coronary bypass and 
aortic valve replacement with a pericardial valve.  The 
examiner indicated that the veteran underwent a cardiac 
catheterization in February 2000.  The examiner stated 
that the veteran had coronary artery disease involving the 
right coronary artery; 50 percent stenosis of the distal 
left main coronary artery; mild disease in the left 
descending coronary artery; and significant stenosis in 
the circumflex.  

Physical examination revealed that the chest was clear to 
auscultation.  Heart sounds were normal.  There was a very 
faint early systolic murmur at the second intercostal 
space.  There was no edema of the extremities.  The 
examiner concluded that it seemed unlikely that the heart 
murmur detected in 1963 would be related to the veteran's 
present cardiac condition.  The examiner opined that it 
would appear that the aortic replacement was related to 
the aortic stenosis or age-related degeneration of the 
aortic valve.  The examiner stated that it would seem to 
be a "stretch" to attribute [the present cardiac 
condition] to the murmur that was detected in 1963.  In a 
March 2002 addendum, the VA examiner indicated that he was 
asked to comment on additional issues and mainly report 
whether the symptoms as noted in the service medical 
records could represent the onset of the veteran's current 
heart disease.  The examiner stated that he was 
specifically asked to comment on whether the following 
symptoms, including a tingling sensation reported in 
February 1959, swelling of the fingers reported in July 
1959, and left-sided chest pain noted as cardiac neurosis 
in March 1960 could represent the onset of the veteran's 
current heart disease.  The examiner indicated that it was 
nothing short of preposterous to think that these symptoms 
could be related to the onset of the veteran's heart 
disease.  The examiner stated that the veteran underwent 
cardiac surgery in 2000 with coronary bypass surgery and 
aortic valve replacement and there was no way anyone would 
imagine that the veteran's symptoms could in any way be 
related to a cardiac disorder in 1959 or 1960.  

The medical evidence of record shows that the veteran's 
present cardiovascular disorder was not incurred in 
service and is not related to service.  The service 
medical records do not reflect a diagnosis of a 
cardiovascular disorder.  The record shows that 
hypertension was first diagnosed in 1987 and coronary 
artery disease was first diagnosed in 1991.  

The March 2002 VA examination report provides evidence 
that the veteran's present cardiovascular disorder is not 
related to service.  The VA examiner concluded that the 
veteran's heart murmur and the symptoms of tingling, 
swelling, and left-sided chest pain were not early 
manifestations of the veteran's present heart disorder.  
The examiner indicated that it was preposterous and a 
"stretch" to think these symptoms could be related to the 
onset of the veteran's heart disease.  The examiner 
attributed the etiology of the current heart disorder to 
aortic stenosis or age-related degeneration of the aortic 
valve.  

The Board finds that the March 2002 VA examination report 
has great evidentiary weight.  The VA examiner reviewed 
the veteran's medical records including the service 
medical records, and examined the veteran before rendering 
an opinion as to the etiology of the cardiovascular 
disorder.  The Board notes that the VA examiner, as a 
cardiologist, has special knowledge in the field of 
cardiology and is competent to render a medical opinion as 
to the etiology of the veteran's coronary artery disease 
and subsequent coronary bypass and aortic valve 
replacement.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the 
medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 
284 (1997).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board also notes that the service medical 
records support the conclusion of the VA examiner that the 
symptoms in service were not early manifestations of the 
veteran's cardiovascular disorder.  The service medical 
records show that electrocardiograms in 1960 and 1963, 
chest X-ray examinations, and physical examinations did 
not detect a cardiovascular disorder.   

The veteran's own implied assertions that he currently has 
a cardiovascular disorder that first manifested in service 
or that the heart murmur and other symptoms of tingling, 
swollen fingers, and left-sided chest pain detected in 
service were early manifestations of his present 
cardiovascular disorder are afforded no probative weight 
in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran has not submitted any medical evidence to support 
his contentions.  

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), 
the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability.  In the present case, the veteran has 
not submitted evidence of a connection between the 
veteran's service and his cardiovascular disorder.  As 
noted above, the medical evidence of record shows that 
there is no relationship between the cardiovascular 
disorder and service.   
     
Therefore, for the reasons discussed above, the Board 
finds that service connection for a cardiovascular 
disorder is not warranted, since there is no evidence of a 
relationship between the current cardiovascular disorder 
and service.  The Board concludes that the preponderance 
of the evidence of record is against the veteran's claim 
for service connection for a cardiovascular disorder.  The 
claim is therefore denied.  

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a cardiovascular 
disorder to include coronary artery disease and 
hypertension is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

